Citation Nr: 1511412	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a rating reduction from a 30 percent evaluation to a 20 percent evaluation as of September 1, 2010, and from 20 percent to a noncompensable evaluation as of February 1, 2015, for diabetic retinopathy was proper.

2.  Entitlement to an evaluation in excess of 30 percent prior to September 1, 2010, an evaluation in excess of 20 percent from September 1, 2010, and a compensable evaluation as of February 1, 2015, for diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the Veteran's evaluation for diabetic retinopathy from 30 percent to 20 percent, effective September 1, 2010.

During the pendency of the appeal, the RO issued a November 2014 rating decision reducing the Veteran's evaluation for diabetic retinopathy from 20 percent to noncompensable effective February 1, 2015.  The Veteran appeals the reduction of his 30 percent evaluation and his 20 percent evaluation and for a higher evaluation.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files reveal VA treatment records dated through February 2014 and a February 2014 VA examination, which have been considered by the RO in the December 2014 supplemental statement of the case.

The issue of entitlement to an evaluation in excess of 30 percent prior to September 1, 2010, an evaluation in excess of 20 percent from September 1, 2010, and a compensable evaluation as of February 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 30 percent evaluation for diabetic retinopathy for fewer than five years.

2.  The reduction in evaluation for diabetic retinopathy is not supported by the evidence of record at the time of the rating decision; the evidence since 2008 did not show actual improvement of the Veteran's diabetic retinopathy or in the Veteran's ability to function under the ordinary conditions of life and work due to his diabetic retinopathy.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.79, Diagnostic Codes 6066, 6011-6080 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction

The Veteran's 30 percent evaluation for his diabetic retinopathy was in effect from January 15, 2008 to August 31, 2010, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's diabetic retinopathy has been evaluated under Diagnostic Codes 6011-6080.  38 C.F.R. § 4.79, Diagnostic Codes 6011-6080.  On December 10, 2008, the rating criteria for evaluating visual impairment was revised.  For purposes of this appeal, the revised rating criteria for evaluating visual impairment presently in effect applies.  See 38 C.F.R. § 4.79 (2014).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.79, Diagnostic Codes 6000 through 6009) do not specifically set forth the rating criteria pertinent to retinopathy.  

Under Diagnostic Coe 6011, a maximum rating of 10 percent for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, or diminished image.  Alternatively, this disorder may be rated utilizing the criteria for visual impairment if this yields a higher rating.  Id.

Visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2014).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2014). 

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2013). 

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014). 

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2014).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2013).

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2014).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Id.

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  Id.

The Board finds that VA's determination that the Veteran's disability had improved was not warranted, because it was not supported by the evidence of record at the time of the reduction.  Rather, the record demonstrates that the Veteran's diabetic retinopathy did not actually improve or show his ability to function under ordinary conditions of life and work since his January 2008 VA examination.  

At the Veteran's January 2008 VA examination, the Veteran complained of floaters for several months in his right eye greater than his left eye.  He also reported blurry vision.  Upon objective evaluation, the VA examiner found corrected distant vision was 20/20 in the right and left eye.  Near corrected distant vision was 20/20 in the right and left eye.  His tonometry right eye pressure was 20 and left eye pressure was 18.  The VA examiner diagnosed the Veteran with nuclear sclerotic cataracts and mild/moderate non-proliferative diabetic retinopathy (NPDR).  Based on the results of that examination (which was evaluated under the rating criteria in effect prior to December 10, 2008), a February 2008 rating decision granted service connection for diabetic retinopathy and assigned a noncompensable evaluation prior to January 15, 2008 and a 30 percent evaluation as of January 15, 2008.  

At a February 2010 VA examination, the Veteran reported trouble with his vision on the right side.  Upon objective evaluation, the VA examiner found corrected distant vision was 20/30 in the right eye and 20/25 in the left eye.  Near corrected distant vision was 20/20 in the right and left eye.  No diplopia was present and no visual defect was found.  The Veteran's right eye fundoscopic examination was normal, but his left eye had one intraretinal microvascular abnormality in the mid periphery.  His tonometry right eye pressure was 20 and left eye pressure was 17.  The VA examiner diagnosed the Veteran with early cataracts and early NPDR.  Based on the results of that examination, a June 2010 rating decision reduced the Veteran's evaluation for diabetic retinopathy from 30 percent to 20 percent effective September 1, 2010.  

VA treatment records from May 2010 to September 2011 reflect the Veteran's visual complaints of occasional fluctuations in vision, occasional flashes and floaters, occasional sharp pains and redness in his eyes one to two times a month, and blurry vision with high blood sugars.  A May 2010 VA treatment record documents that his corrected visual acuity was 20/30 in his right eye and 20/25 in his left eye.  The records also reflect consistent diagnoses for severe NPDR with clinically significant macular edema in the left eye, moderate NPDR in the right eye, and not clinically significant bilateral cataracts.  

The Veteran underwent focal laser surgery on his left eye in October 2011.  VA treatment records from January 2012 to October 2013 reflect the Veteran's complaints of occasional headaches associated with blurry vision, intermittent blurriness, which was worse with reading and in the morning, chronic floaters, and occasional sensation of irritation or dryness.  The records also document that the Veteran's corrected visual acuity in his right eye was 20/25, 20/25-2, 20/25, 20/30, 20/25, and 20/20 in January 2012, June 2012, September 2012, December 2012, April 2013, and October 2013, respectively.  His corrected visual acuity in his left eye was 20/20, 20/20-2, 20/20, 20/25, 20/25, and 20/20 in January 2012, June 2012, September 2012, December 2012, April 2013, and October 2013, respectively.  The Veteran continued to be diagnosed with severe NPDR in his left eye and moderate to severe NDPR in the right eye.  

At a February 2014 VA examination, the VA examiner found that the Veteran's corrected distant vision was 20/40 in the right and left eye.  Near corrected vision was 20/40 in the right and left eye.  His tonometry right eye pressure was 22 and his left eye pressure was 21.  No diplopia was found.  There was no contraction of a visual field or a loss of visual field.  The VA examiner noted that the Veteran did have a visual field defect.  The VA examiner diagnosed the Veteran with diabetic retinopathy and cataracts, found no decrease in visual acuity or other visual impairment due to these conditions, and found that the Veteran had no incapacitating episodes during the past 12 months attributable to any eye conditions.  The VA examiner stated that there was no medical reason for the vision field loss noted at the examination and he suspected that it was due to testing error.  Based on the results of that examination, a November 2014 rating decision reduced the Veteran's evaluation for diabetic retinopathy from 20 percent to noncompensable, effective February 1, 2015.  

At the outset, the Board finds that the results of the February 2014 VA examination are inadequate for rating purposes because the VA examiner determined that a testing error resulted in the examination's visual field loss findings.  Therefore, the Board will not consider this medical evidence in its analysis of whether the rating reduction for diabetic retinopathy was proper.  

Although the Veteran was originally granted a 30 percent evaluation under rating criteria in effect prior to December 10, 2008 for his diabetic retinopathy, the Veteran's appeal is being properly analyzed using the revised rating criteria.  Nevertheless, the relevant inquiry is whether the Veteran's diabetic retinopathy has shown actual improvement and that his ability to function under the ordinary conditions of life and work due to his diabetic retinopathy has improved.  

The Board finds that based on the evidence in the Veteran's January 2008 VA examination, February 2010 VA examination, and VA treatment records from May 2010 to October 2013, a restoration of his 30 percent evaluation for diabetic retinopathy is warranted.  The Veteran reported fluctuations in vision, blurry vision, flashers and floaters.  Furthermore, the Veteran's VA treating ophthalmologists continued to diagnose the Veteran with severe NPDR in his left eye, despite focal laser surgery, and moderate to severe NPDR in his right eye.  Although the objective findings show that his visual acuity was more appropriately evaluated as noncompensable, his ability to function with ordinary activities of life and work had not improved based on his visual complaints.  Therefore, the evaluation of 30 percent for diabetic retinopathy is restored effective September 1, 2010.  



ORDER

The 30 percent evaluation for diabetic retinopathy is restored effective September 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a new VA examination is warranted for the Veteran's claim for a higher evaluation for his diabetic retinopathy.  As discussed above, the Veteran's February 2014 VA examination was found to be inadequate for rating purposes as the results were found to be based on testing error.  The Veteran's last VA examination, which was found to be adequate for rating purposes, was in February 2010, more than five years ago.  The Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his diabetic retinopathy that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected diabetic retinopathy.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

All indicated tests and studies should be conducted.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


